Brooke, J.
By the filing of a plea of the general issue with notice thereunder, this case became at issue on February 25, 1915. Having been set for trial in the Wayne circuit court, a motion was made on April 26, 1916, for a continuance upon the ground that defendant’s president, John W. Wright, was a student at law in the State of New York, and that it was necessary for him to prepare for his examination in the latter part of May, and that therefore he would be unable to attend the trial of this case until the first week in June. An affidavit in opposition to the continuance was filed by plaintiff, by which it appears that the case at bar is the second of two cases between the same parties and arising out of the same contract; each case involving unpaid rent for a certain period. By said affidavit it further appears that defendant’s president was sworn at the first trial, which resulted in a judgment against defendant, which was later paid. It further appears that counsel for plaintiff was willing to consent that the testimony of said Wright, given in the earlier case, might be admitted in evidence in the case at bar. The motion for a continuance was denied, but the case was not actually reached for trial until May 21, 1916.
The record discloses no objection or exception to the denial of the motion for continuance, and shows that defendant’s attorney appeared at the trial, participated therein, and made no objection to proceeding therewith. On May 27, 1916, defendant made a motion for a new trial, based upon the fact that its president, Wright, was a material witness, and was unable to be present at the trial, and for the reason that a default of judgment had been rendered against defendant. This motion was supported by the affidavit of defendant’s president, in which it is stated that he was unable to be present by reason of the fact that he was absent on á business trip from his home office in *364New York City, and that his office was unable to reach him in order to advise him of the pendency of the trial. Counter affidavits were filed, and the motion was denied. No exception was taken to the denial of said motion.
There are 10 assignments of error, based upon the action of the court in refusing the continuance mentioned and in denying a new trial. No assignment is supported by an objection or an exception. This being the condition of the record,’ judgment will stand affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.